DETAILED ACTION
In response to the Amendment filed on 1/4/21, claims 2 and 4 are canceled. Claims 1, 3 and 5-16 and newly added Claim 17 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the riser tube (Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Regarding the riser tube, it is not depicted as a round, closed tube, rather only a partially circular lip.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The term “riser tube” is a misnomer for the feature being referenced (124), which is not a tube. Rather, it is a partially circular lip. If a special meaning is to be given, Applicant may choose to define the “riser tube” as desired, in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, it is recited as dependent upon Claim 7 (i.e. itself). Claim 7 further recites the limitation "the off-center aperture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, Claim 7 should depend from Claim 6, which in turn would resolve both above issues.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US Pub No. 2018/0238434 A1).
Regarding Claim 17, Zhang discloses a mounting plate (32) defining an aperture (about 18), a first cylindrical shroud (38) having a first (top) end in Fig. 5 and an opposed second (lower) end, wherein the first end is connected to an outer periphery of the mounting plate and is aligned with the aperture. Zhang also discloses a backing plate (horizontal plate between 32 and 50 in Fig. 5) and a second cylindrical shroud (48) extending from the backing plate in a direction opposite the first cylindrical shroud. Zhang further discloses the first cylindrical shroud to extend counter-clockwise as claimed (see Fig. 4 mark-up below). It is noted that the claim does not define endpoints of the shroud to be at these points, rather it merely extends to at least these points.

    PNG
    media_image1.png
    435
    591
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1, 3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a concavity (Claims 1, 3, 5, 7 and 8) or off-center aperture (Claim 6) as claimed. The prior art also does not show a first cylindrical shroud extending counter-clockwise as claimed with a second cylindrical shroud having a first step and second step extending further from a backing plate than the first step (Claims 9-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
	In response to Applicant’s argument that “All of the claimed elements pointed out by the Examiner are clearly labelled in the drawings…It is respectfully submitted that all claimed subject matter is therefore sufficiently shown in the drawings”, it is noted that while the drawings are labelled, the objection applies to the depiction/characterization of the riser tube. A tube has the form of a cylinder, whereas the riser tube 124 of the drawings does not. See drawing and specification objections above. 
	In response to Applicant’s argument that “Claim 16 depends from claim 15, claim 15 recites, wherein the mounting plate, first cylindrical shroud, second cylindrical shroud, and backing plate form a first gear shroud portion and further comprising an opposed gear shroud portion…”, it is noted that this recitation does not by default require all components of the first gear shroud portion to be included in the opposed gear shroud portion, merely that an opposed gear shroud portion exists. 
	In response to Applicant’s argument that “It is respectfully submitted that new claim 17 is allowable over the cited references”, it is noted that new Claim 17 appears to be a combination of Claims 1 and 2, which were previously rejected under 102(a)(1) by Zhang. This rejection is provided above.
Applicant's arguments filed 1/4/21 with respect to the above issues have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        February 18, 2021